Citation Nr: 9917504	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether disability residual to the veteran's ingestion of 
ethylene glycol in February and April 1993, during active 
duty service, was incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law 


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.M, L.M., T.S., and S. S.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1989 to March 1994.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1994 notification 
of denial of VA service-connected disability benefits of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In essence the denial of VA benefits 
was based on a finding that the claimed disabilities were the 
result of the veteran's own willful misconduct and were not 
incurred in the line of duty.  The claims folder was 
subsequently transferred to the RO in Boise, Idaho.  

The veteran was initially represented by an accredited 
national service organization.  However, in June 1997, the RO 
received a power of attorney appointing the above named 
attorney as the veteran's sole representative with respect to 
the present appeal.  In November 1997, the veteran's attorney 
requested that the veteran be afforded a Travel Board 
hearing.  The case was remanded in November 1997 to the RO 
for scheduling of a Travel Board hearing.  A hearing was 
subsequently conducted before the undersigned Member of the 
Board in October 1998.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran sustained a closed head injury with residuals 
of traumatic brain injury, as the result of a bicycle 
accident while in service in November 1992.

2.  The veteran ingested ethylene glycol in bona fide suicide 
attempts in February and April 1993.

3.  It is as likely as not that the veteran's personality and 
cognitive abilities were adversely affected by the November 
1992 accident.

4.  There is medical evidence that the veteran was suffering 
with clinical depression following the traumatic brain injury 
in November 1992, and at the time of the two suicide 
attempts.


CONCLUSION OF LAW

With resolution of all reasonable doubt, disability residuals 
of the veteran's ingestion of ethylene glycol in February and 
April 1993, during active duty service, were not incurred as 
a result of the veteran's willful misconduct.  38 U.S.C.A. 
§§ 105, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.102, 3.301, 
3.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Summary

The veteran was born on December [redacted], 1970.  He is the 
only child of his parents, a career serviceman and Vietnamese 
woman who met and married in Vietnam during the 1960's.  From 
all accounts, the veteran was a well-adjusted outgoing child 
with a very close relationship with his parents.  He was also 
an excellent student, maintaining a "straight A" record 
from kindergarten through high school, and repeatedly 
receiving special recognition for his scholastic 
achievements.  His test scores indicated that he was in the 
98th percentile for college-bound high school students.  He 
had always expressed a desire to pursue a medical career and 
was offered several college scholarships but none covered all 
his expenses.  Thus, during his junior year of high school, 
he enlisted in the United States Air Force under the delayed 
entry program.  

After graduation, the veteran entered the Air Force in July 
1989.  Upon completion of his basic training he attended 
specialized training to become a medical technician.  He was 
then assigned to Castle Air Force Base, California, where he 
worked as an emergency room technician.  The veteran did very 
well in the service, receiving high ratings from his 
supervisors for his "outstanding" performance.  In fact, he 
received special base-wide recognition as the "Airman of the 
Quarter" for the period from April to June 1992.  

While at Castle AFB, the veteran also attended classes at a 
local college and obtained his nursing license from the state 
of California.  Additionally, he was certified as a Emergency 
Medical Technician and worked at two local civilian hospitals 
in his spare time.

In 1992, the veteran became somehow involved with a young 
woman, who he had formerly treated for asthma at the base 
hospital when she was the dependent wife of a serviceman.  
After she had lost her entitlement to free medical care at 
the military hospital, the veteran apparently, at her 
request, provided her with some medication(s) and medical 
treatment.  There is also hearsay evidence that the veteran 
and this young woman had sexual intercourse on one occasion 
in early 1992 and other sexual contact on several occasions 
thereafter in 1992.  In any event, the relationship with this 
woman ended and she subsequently reported that the veteran 
had drugged and raped her in their original encounter and 
sexually assaulted her on the subsequent occasions.  This 
matter was referred to the Air Force Office of Special 
Investigations (AF OSI) who began a formal investigation in 
September 1992.  The veteran was apparently called in to the 
OSI office and provided a voluntary statement.  However, the 
investigation continued with further questioning and a 
scheduled polygraph examination.  

On November 22, 1992, the veteran presented at the emergency 
room complaining of nausea and inability to retain food; he 
was put on quarters for 24 hours.  On November 23, 1992, the 
veteran, a trained medical technician himself, presented at 
the base Mental Health Clinic seeking help.  He stated "I 
have some problems that I would like to talk about."  He 
expressed concern about possible administrative punishment 
resulting from the current investigation and the consequences 
for his future.  The mental health professional discouraged 
the veteran from discussing his problems because his chart 
could become available to investigating authorities.  The 
veteran indicated he had not thought of consulting an 
attorney because he did not think he needed to.  He denied 
consistent symptoms of a depressive illness.  He denied 
suicidal ideation, intent, and plan.  However, he had been 
having some physical somatic symptoms including loss of 
appetite, inability to retain food and diarrhea.  He was seen 
for these symptoms and put on quarters.  It was further noted 
that he had no prior history of mental health contact or 
counseling.  The diagnostic impression was:  Axis 1 - 
occupational problems and other interpersonal problems.  No 
medication was prescribed and it was recommended that he see 
the Area Defense Counsel on the base.  

On the evening of November 23, 1992, while riding his 
bicycle, the veteran was injured when possibly struck by a 
"hit and run" driver.  He was initially air-evac'ed to 
Memorial Hospital, a civilian medical facility.  Upon arrival 
at the emergency room, he suffered a series of grand mal 
seizures.  The initial diagnostic impression included closed 
head injury, cerebral concussion, and possible internal 
injuries from blunt chest and abdominal trauma.  He was noted 
to have a Broca's motor aphasia with distinct difficulty 
enunciating words and initiating speech and slow mental 
processing.  An MRI was recommended but not performed.  Once 
stable, he was transferred to the Castle AFB hospital on 
November 28, 1992.  Further neuropsychiatric evaluation and 
rehabilitation was recommended.  The final diagnosis at 
discharge was closed head injury with axonal shearing injury 
and mild Broca's motor aphasia.

Available service medical records show that on December 1, 
1992, the veteran was transferred from Castle AFB hospital to 
the medical hospital at Travis AFB for further evaluation of 
his status-post closed head injury with persistent expressive 
aphasia and left sided weakness.  Neuropsychiatric note dated 
December 1, 1992, stated that "[t]his patient's illness is 
complicated by charges pending against him at Castle AFB."  
A magnetic resonance imaging (MRI) of the head on that date 
was normal.  Neuropsychiatric evaluation was conducted during 
the period from December 1 to December 8, 1992.  The final 
neuropsychiatric evaluation report noted that the veteran was 
currently an inpatient on a general medical ward.  It was 
also again noted that he was under criminal investigation for 
allegations of sexual improprieties.  Symptoms noted included 
both pre and post traumatic amnesias of several days' 
duration.  Speech was telegraphic and dysfluent.  The 
examiner found that the results of the neuropsychological 
evaluation were not straightforward.  Data clearly suggested 
presence of expressive language deficits.  There was weakness 
using verbal material as well as impaired left-sided fine 
motor speed slowing.  This could be evidence of closed head 
injury coup contra coup.  The examiner indicated that some 
findings were inconsistent but that the results must be 
assumed accurate and reflective of higher cortical compromise 
until proved otherwise.  The diagnostic impression was:   

Axis I - Organic mental disorder NOS, 
acute, moderate.  Manifested by 
expressive language, abstraction and 
decreased left upper extremity fine motor 
speed skills.
Axis II - Deferred.  Possible schizoid 
and obsessive compulsive personality 
traits suggested.
Axis III - 23 November 1992, closed head 
injury

In addition, the examiner recommended that prior to the 
veteran's return to his regular duties, he be observed for a 
30 to 60 day period in a non-demanding, no patient contact 
area.  The examiner also recommended that any Medical Board 
action that might be contemplated should be delayed for 
several months to obtain a more accurate estimation of the 
veteran's cognitive status.  

Nursing notes during this admission also confirm that the 
veteran seemed to have difficulty speaking and limped when he 
walked.  Service medical records show that the veteran was 
subsequently discharged on December 9, 1992, to return to 
Castle AFB hospital.  A handwritten note was added to the 
hospital discharge/transfer report, that "due to 
inconsistent and non-physiologic alterations of the 
neurological exam, the primary impression for [follow-up] is 
that of functional disorder/conversion disorder."  A written 
clinical summary noted that "MRI nor EEG support significant 
neurological dysfunction" and that neuropsychological test 
results were still pending.

Upon return to Castle AFB, there is no indication that any 
psychiatric or psychological treatment was implemented.  It 
was noted that a neuropsychiatric evaluation had been 
performed at Travis AFB in early December but the results 
were pending.  He was briefly interviewed by a mental health 
professional on December 11, 1992, in his hospital room, at 
the request of his treating physician with regard to the 
veteran's suicidal risk if given a weekend pass.  The 
consultation report noted that during the interview the 
veteran stuttered and had difficulty finding words to express 
himself.  The veteran described his mood as "frustrated" 
but denied any suicidal ideation, intent, or plan.  The 
doctor thus concluded that he was not at risk for suicide.

Lay statements and testimony from the veteran's parents 
indicate that they observed marked personality and behavioral 
changes in the veteran after the November bicycle accident.  
When he returned home to visit on passes from the hospital, 
he was observed to walk with a limp and have difficulty 
speaking spontaneously.  He showed no interest in activities 
and/or topics that he previously enjoyed.  He complained that 
it hurt to think and spent a great deal of time alone.  

Service medical records from Castle AFB hospital show that 
from December 9 to December 13, 1992, the veteran was 
"stable".  On December 14, 1992, he had acute onset of 
dizziness, nausea, vomiting, chest pains, and fever to 103°.  
He was also noted to have subacute symptoms of diarrhea and 
headache.  Antibiotic treatment was begun with no 
improvement.  On December 16, 1992, he was transferred via 
ambulance to a civilian medical facility, Merced Hospital.

Hospital records from Merced Hospital dated December 16 to 
21, 1992, show that on admission, the medical history was 
obtained primarily from the Castle AFB medical records as the 
veteran was "slow to respond and complains of only 
headaches."  He denied any other significant symptoms.  He 
was observed to be somewhat confused with slurred speech.  It 
was noted that prior to the bicycle accident in November, the 
veteran had no other past medical problems.  It was also 
revealed that he had had pain in his left leg since the 
bicycle accident.  He was ultimately diagnosed and treated 
for deep vein thrombosis in the left leg with an embolus to 
the lung.  He was treated with Coumadin.  He continued to 
complain of headache during this period.  On transfer back to 
Castle AFB, on December 21, 1992, the final diagnoses were:

1.  Septic pulmonary emboli, etiology 
unknown.
2.  History of hypoxia secondary to 
above.
3.  Severe leukocytosis.
4.  Motor vehicle accident with 
neurological deficit, especially with 
impaired speech.

There is no indication in these records that the veteran was 
seen or evaluated by a mental health professional.  It was 
noted that a neuropsychiatric evaluation had been done in 
early December but the results were pending.

Service medical records show that the veteran was then 
hospitalized at Castle AFB hospital for follow-up treatment 
of the pulmonary embolus and sepsis from December 21 to 
December 31 ( the veteran's 22nd birthday) 1992.  There is no 
indication in the records of any psychiatric therapy or 
treatment during this period.  A neurologic exam was 
conducted on December 30 and was basically normal.  He was 
discharged on December 31, 1992, for five days of 
convalescent leave.  He remained on Coumadin therapy.  
Thereafter, the veteran did apparently return to military 
duties.  He was hospitalized in January 1993 for treatment of 
Coumadin-induced hepatitis.

On February 3, 1993, the veteran was hospitalized at Merced 
Community Medical Center following initial treatment at 
Castle AFB emergency room for the ingestion of ethylene 
glycol (vehicle anti-freeze) and isopropyl alcohol (rubbing 
alcohol).  He was subsequently transferred to the medical 
facility at Travis AFB on February 6, 1993, for continued 
treatment of renal failure due to the severe overdose.  He 
remained in a medical ward for two weeks and then was 
transferred to "1-East", the psychiatric ward due to his 
prior diagnosis of organic mental disorder and the severity 
of the February 1993 suicide attempt.  

Review of the service medical records from February 6, 1993, 
to April 27, 1993 (the date of the veteran's second ethylene 
glycol ingestion), show that the veteran was receiving 
dialysis three days a week.  It was thought that he would not 
regain his renal function and this had been communicated to 
the veteran.  On February 12, the veteran revealed he was 
very frightened about the loss of his kidney function and the 
potential for dying.  He also admitted he was depressed but 
denied suicidal ideation.  He indicated he was more 
frightened of his physical status than his legal problems.  
He was observed to demonstrate considerable denial about his 
physical status and expressed hope everything would turn out 
all right.  He continued to complain of being tired and was 
somewhat frustrated.  He talked about his suicide attempt and 
stated it was an impulsive act.  He expressed anger at 
himself.  He denied any suicidal ideation stating that he was 
"too tired to think about it."  

On February, 22, 1993, it was felt that "the residuals from 
his closed head injury of [November] 1992 seemed to have 
resolved and that the patient was now demonstrating some 
depressive symptoms secondary to his physiological and legal 
difficulties."  He discussed his communication with his 
lawyer and impending hearing, and admitted he felt frustrated 
and scared about the future.  He appeared anxious with 
somewhat restricted affect but denied suicidal thoughts.  He 
appeared to be having significant adjustment problems to his 
compromised physical status.  

The veteran was briefly transferred back to the medical ward 
in March for surgical implant of a fistula in his arm for 
dialysis.  Then he returned to the psychiatric wing.  On 
March 3, 1993, he stated that his biggest fear was that he 
would lose control like "I did when I drank the 
antifreeze."  His mental status revealed some depressed 
features and a lot of suppressed anger and frustration.  In 
mid-March the veteran was displaying a bit more assertive 
behavior and appeared motivated to participate in activities.  
He spent a weekend with his parents and voiced no complaints.  
A sanity board report, dated in March 1993, indicated that 
did not have any mental defect, he was able to distinguish 
right from wrong, and he did have the mental capability to 
understand the charge against him and to participate in his 
defense.  As of March 29, 1993, it was determined that the 
veteran had attained maximum inpatient hospital benefits, 
from a psychological standpoint.  The diagnosis was:  

Axis I -   294.80, Organic mental 
disorder, NOS, resolved ... based on the 
neuropsychological re-examination of 22 
February 1993.
309.00, Adjustment Disorder with 
Depressed Mood of moderate severity.  
Manifested by depressive symptoms and 
feelings of hopelessness.  Date of onset 
November 1992. (Resolving)
   a.  Precipitating stress-severe legal 
problems
Axis II - Antisocial personality disorder
Axis III - (1) renal failure, secondary 
to ethylene glycol ingestion; and (2) 
surgical installation of arterior venous 
fistula, left forearm.

Additional medical records show that his kidneys made a 
complete recovery by approximately April 14, 1993.  An April 
20, 1993 renal scan was normal.  However, the veteran 
apparently remained as an inpatient of 1-East, the 
psychiatric ward, with excursions only by pass and with 
escorts.  A medical note, dated April 27, 1993, indicated 
that the veteran was to be discharged the following day.  
According to a memorandum dated April 27, 1993, contained in 
the investigation records, his treating psychiatrist noted a 
stable mental status with no suggestion of suicidality and 
intact judgment on examination one day previously.  He, 
however, recommended that, after return to duty, the veteran 
continue to be monitored in his activities, including twice a 
week by mental health providers.  

An Air Force "Line of Duty" investigative report, dated in 
August 1993, indicated that on April 27, 1993 the veteran 
went on an official physical therapy outing with other 
patients to the base gym.  Sometime during that outing he 
ingested an undetermined amount of automobile antifreeze.  
This antifreeze had been left over from vehicle maintenance 
performed by the gym staff at an earlier date.  There were no 
witnesses to the ingestion.  He returned to the hospital.  

Statements and testimony elicited from his parents revealed 
that they spoke to the veteran on the telephone at 
approximately 8:00 p.m. on April 27, 1993, and found him to 
be upset, and incoherent.  The veteran's father subsequently 
called the deskperson at the psychiatric unit to express his 
concern.  Telephone records confirm the time and duration of 
these calls.  Clinical records show the veteran was extremely 
anxious and hyperventilating and had to be sedated and 
lightly restrained that night.  On April 28, 1993, he was 
found comatose in his bed.  Further tests revealed ethylene 
glycol poisoning.  

Following the second ingestion of ethylene glycol in April 
1993, the veteran remained in a coma-like state for 
approximately 80 days.  Thereafter, he remained hospitalized 
until his transfer for additional rehabilitation to a VA 
medical facility in February 1994.  As a result of the second 
ingestion the veteran suffered severe central nervous system 
damage and hypoxic encephalopathy.

It is noted that the Court-martial charges were ultimately 
dropped in July 1993, following a report by an Air Force 
competency board that the veteran was not competent.  There 
is also some evidence that the more serious charges, those of 
rape and sexual assault, were essentially unfounded.  

As to the second ingestion of ethylene glycol, evidence of 
record shows that apparently two line of duty ("LOD") 
determination reports were prepared by the Air Force officer 
appointed to investigate the incident.  One, with a finding 
of "In LOD" was signed by the investigating officer but not 
his commanding officer.  The second, with a finding of "Not 
in LOD", was signed by the commanding officer and forwarded 
to Air Force Headquarters.  

The narrative report for both is essentially identical except 
for the concluding paragraphs.  The first report noted that a 
psychiatric evaluation to determine the veteran's mental 
condition at the time of his April 27th suicide attempt was 
not possible due to his current condition; therefore, the 
investigating officer concluded that the preponderance of the 
evidence showed that the veteran was engaged in a bona fide 
suicide attempt and lacked mental responsibility in doing so.  
Furthermore the veteran was not absent without authority and 
misconduct was not involved.  The second report ("not in 
LOD") added an opinion from the medical officer (and 
psychologist) in charge of Ward 1-East.  It also referenced a 
"Mental Status Report" allegedly written on April 27, 1993, 
that described the veteran as mentally responsible and not 
having any suicidal tendencies.  Thus, the investigating 
officer concluded that although the veteran did engage in a 
bona fide suicide attempt, he was mentally responsible at the 
time.  Furthermore, he concluded that the ingesting of the 
antifreeze was, in itself, misconduct.  Thus, the veteran's 
resultant injuries were not incurred in the line of duty.  
This version was ultimately endorsed by the base commander in 
September 1993, and received final approval from higher Air 
Force authorities in October 1993.  (The Board notes, without 
opinion, that the actual chronology and motive of the 
preparation of the above-referenced "Mental Status Report", 
as well as the two LOD determination reports, has been 
questioned by some).

There are of record numerous reports of interviews 
accomplished by the investigating officers for the line of 
duty determination and for OSI purposes.  

As noted above the veteran was discharged from the Air Force 
in March 1994.  However, the actual physical transfer from 
the Air Force Medical Center to the comprehensive 
rehabilitation center (CRC) for patients with traumatic brain 
injury ("TBI") at Palo Alto VA Medical Center (VAMC) 
occurred in early February 1994.  The veteran remained in the 
TBI rehabilitation program at the Palo Alto VAMC from 
February 1994 to December 1994.

The admission report of the VA physician at the VA CRC, Ted 
Robinson, M.D., dated February 1994, indicated that he had 
fully reviewed the veteran's medical history contained in 
records from three different hospitals.  At the time of his 
second ingestion, Dr. Robinson noted that the veteran was an 
inpatient on the psychiatric unit.  However, Dr. Robinson 
further noted that:

The patient's medical status, his mental 
status and intellectual functions are not 
well documented in the chart.  It is 
crucial to have an understanding of this 
patient's cognitive control as well as 
impulse control during this time 
immediately after head injury, as 
patients with a normal CT scan can have 
significant neurologic damage, which can 
result in lack of impulse control, poor 
judgment and poor insight for a period of 
months to years after a closed head 
injury. ...
*	*	*	*	*	*	*	*
Although this patient appears to have 
committed several activities that might 
have contributed to his present 
condition, one can certainly surmise that 
he did not willfully undergo the 
traumatic brain injury that he suffered 
while riding his bicycle.  It is not 
clear whether this affected his 
subsequently mental status, and the 
events surrounding the other stressors in 
his life at that time are unknown to me 
at present.

Dr. Robinson also noted that while the veteran did appear to 
have some understanding of the events surrounding his current 
illness, he had significantly impaired memory for all the 
events of the past year.  

A VA examination report dated March 1994, noted that the 
veteran was restricted to bed or a reclining wheelchair 24 
hours a day.  Spasticity and contracture limited 
passive/active range of motion in all extremities.  He was 
unable to bathe, feed, or dress himself.  Additionally, he 
had significant residual cognitive deficits and impaired 
comprehension and speech.  The final diagnosis was status 
post TBI, anoxic encephalopathy, coma for 75 days, spastic 
quadriparesis.

Following the veteran's official discharge from the U.S. Air 
Force, a claim was filed on his behalf, with the VA in April 
1994, for entitlement to service connection for the residuals 
of his November 1992 bicycle accident to include TBI, as well 
as entitlement to service connection for the residuals of the 
two suicide attempts as secondary to the TBI incurred in 
November 1992.

A copy of an undated letter, apparently completed prior to 
the veteran's service discharge, from A. E. Reichstadt, MSW, 
a member of the medical staff at the CRC at the Palo Alto 
VAMC, and addressed to the Wing commander at Travis AFB, 
indicated that "[w]e do not feel that his brain injury, 
resulting mood disorder (severe depression and suicidality), 
and limited-inadequate access to psychotherapeutic treatment 
for his resulting behavior constitutes 'willful misconduct' 
on his part."  

In an administrative decision dated May 1994, the RO 
initially found that the veteran's current disability was the 
result of his own willful misconduct, and determined that it 
did not occur "in line of duty."  Thus, the RO denied the 
veteran's claims.  The veteran, with the aid of his parents 
and others, appealed that decision.  

A written neuropsychiatry report from H. K. Zeiner, Ph.D., a 
clinical neuropsychologist at the Palo Alto VA CRC and 
Assistant Professor, Rehabilitation Medicine Service, 
Stanford School of Medicine, dated December 1994, discussed 
the probable cause of the veteran's suicide attempts and 
resultant current medical condition.  Dr. Zeiner determined, 
based on the veteran's service medical records and history 
related by the veteran's parents, that the veteran had been 
exhibiting signs of significant clinical depression following 
the bicycle accident and prior to the suicide attempts.  It 
was Dr. Zeiner's professional opinion that :

"the etiology of his severe depression, 
whether the result of brain damage along 
with compromised thinking from the head 
injury, or as a result of his legal 
difficulties coupled with a reduced 
ability to think subsequent to the TBI 
[traumatic brain injury], he is not 
responsible for 'willful misconduct' in 
his two subsequent suicide attempts. ...

Currently, neuropsychological evaluation 
reveals severe initiation difficulties; a 
50% reduction in his capacity to learn or 
remember new information, impulsivity and 
organically based emotional lability.  
All of these effects can be traced in 
time to the patient's traumatic brain 
injury suffered while on active duty and 
his subsequent inability to cope with 
stressors he normally could have dealt 
with.  His brain injury in all likelihood 
resulted in a mood disorder of organic 
etiology (severe depression and 
suicidality)... and his thinking 
difficulties ...exacerbated his inability 
to cope and added to his suicidality.  ...

All of his present difficulties can be 
traced as common sequelae of traumatic 
brain injury. ... 

A letter from R. E. Jutzy, M.D., a neurosurgeon, dated 
February 1996, indicated that the veteran had been evaluated 
in his office in October 1995.  Dr. Jutzy related that 
historically, the veteran had a relatively severe contrecoup 
injury as well as a coup injury as a result of his November 
1992 bicycle accident, and radically changed personality 
following that accident.  Thereafter there were two suicide 
attempts in February and April 1993, by ingestion of Ethylene 
Glycol.  Dr. Jutzy opined that:  "It is my feeling from 
reviewing the history that [the veteran's] original bicycle 
injury caused a head injury which caused him to change in 
personality function.  ...  I think without the bicycle 
accident as the initial incident causing a brain injury, he 
would not have subsequently been in a state that he would 
have attempted suicide, particularly in this manner."

A neuropsychological evaluation report from C. W. Beaver, 
Ph.D., a private psychologist, dated January 1996, indicated 
that he saw the veteran on an outpatient basis due to 
referral for neuropsychological consultation by a physician 
at the VAMC in Boise, as well as by Dr. Jutzy.  In the 
medical report, Dr. Beaver set forth in some detail the 
veteran's prior medical history, to include the results of an 
October 1995 head MRI.  It was noted that the MRI showed 
"lateral and third ventricle dilation compatible with 
moderate hydrocephalus.  Also it was noted that he had focal 
areas of encephalomalacia involving the right frontal and 
both occipital lobes that was thought to be likely related to 
old contrecoup injury that certainly would have been 
consistent with his bicycle/motor vehicle accident that he 
experienced in November of 1992."

In addition Dr. Beaver noted that based on the medical 
findings from the November 1992 accident, the veteran had a 
"significant closed head injury."  Furthermore, he opined:

In considering the etiology of his 
current difficulties, I would note there 
is a clear linkage between his 1992 
bicycle/motor vehicle accident and his 
current neurological status.  
Specifically, prior to November of 1992, 
he had no prior history of psychiatric or 
behavioral problems.  He had no prior 
psychiatric difficulties.  ...

Following the bicycle/motor vehicle 
accident ... [he] apparently then developed 
significant depression.  It is unclear 
whether the depression came about as a 
result of his brain injury and loss of 
cognitive functioning or not.  
Nonetheless, depression occurred while in 
the service and he had no prior history 
of depression before this.  The 
combination of his impulsivity and 
depression then apparently led to his 
subsequent suicide attempts which 
ultimately resulted in his current 
neurological status.  ...

The veteran was afforded a VA neurological examination for 
compensation and pension purposes ("C&P examination") in 
June 1996.  The VA medical examiner in the written 
examination report, concluded that:  "I am unable to state 
whether or not the head injury prompted a period of 
depression leading to the ingestion of the antifreeze; this 
issue, in my view, is unanswerable.  There may be some 
connection, but as stated, I am unable to make that 
determination."

In an October 1996 addendum to the original VA examination 
report of June 1996, the examiner further stated:  "I am 
unable to determine whether or not the initial head injury 
created a residual which is persistent and is indicative of 
the neurological deficits that the veteran has at this 
time."

There is further correspondence from Dr. Beaver of record, 
dated September 1998, in which he elaborated further on the 
medical relationship between TBI and subsequent depression.  
Specifically, he noted that the radiology report of October 
1995 noted that an MRI revealed evidence of encephalomalacia 
involving the right frontal and both occipital lobes that 
would most likely be related to old coup contrecoup injury.  
He then stated:

The clinical literature clearly documents 
that patients, following any type of 
traumatic brain injury, are at 
substantially increased risk for 
depression as a result of those injuries.  
This is regardless of localization of the 
specific neuro insult.  Additionally, 
traumatic brain injuries of this type 
also result in significantly decreased 
capacity to deal effectively with 
stressful matters, and increase the 
likelihood of impulsive actions.  
Therefore a patient, following a 
traumatic brain injury, are [sic] also at 
increased risk for suicidal gestures.

Of record also is a lengthy evaluation report dated October 
1998, from R. H. Friedman, M.D., a private physician 
specializing in the area of physical medicine and 
rehabilitation.  Dr. Friedman indicated he had reviewed the 
veteran's early medical records.  Based on this review as 
well as his past involvement with the veteran's care, he 
stated that, in his medical opinion, it was "totally 
improbable that [the veteran's] traumatic brain injury was 
completely resolved with 2 to 3 months post trauma. ... The 
residuals of this traumatic brain injury are expected to last 
a lifetime and are evident by his hemiparesis, which 
persists, his neurocognitive changes including decreased 
judgment, increased impulsivity, lack of insight.  These are 
strong evidence for previous, diffuse neurocognitive injury 
as one would expect to be seen in a traumatic 'shearing' type 
of injury."

Following a February 1996 hearing the Hearing Officer 
obtained an opinion from a medical consultant who reviewed 
the record and concluded that the veteran did not have 
residual disability from the closed head injury of November 
1992 at the time he ingested substances in February and April 
1993.  The physician further opined that the ingestion 
episodes and possibly the bicycle incident were attempts to 
avoid the potentially negative consequences as related to 
pending legal charges and were not the result of an organic 
affective or cognitive disorder.  A lengthy discussion of the 
reasoning leading to these conclusions was provided.  

During the pendency of this appeal, the RO by rating decision 
of November 1996, awarded service connection for residuals of 
close head injury due to the bicycle accident of November 
1992, and assigned a 10 percent evaluation to that 
disability.  The RO has continued to deny service connection 
for the residuals of the ethylene glycol ingestions on the 
basis that the disability is due to "willful misconduct", 
and thus was not incurred "in line of duty".  

LEGAL ANALYSIS

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person, on whose account benefits are claimed was, 
at the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibitive action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of law 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
the injury, disease or death.  38 C.F.R. § 3.31(n).

Under 38 C.F.R. § 3.302, the act of suicide may be service-
connected if it the result of an unsound mind and the 
precipitating mental unsoundness is service connected.  
38 C.F.R. § 3.302(a).  Furthermore, whether a person, at the 
time of suicide (or attempt) was so unsound mentally that he 
did not realize the consequences of such an act, or was 
unable to resist such impulse is a question to be determined 
in each individual case, based on all available lay and 
medical evidence pertaining to his mental condition at the 
time of suicide.  38 C.F.R. § 3.302(b) [Emphasis added].

Suicide or a bona fide suicide attempt is considered to be 
evidence of mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  38 C.F.R. § 3.302(b)(2) [Emphasis added].  
Furthermore, in all instances any reasonable doubt should be 
resolved favorably to support a finding of service connection 
(see § 3.102).  38 C.F.R. § 3.302(c)(2).

In the instant case the Board initially finds that the 
veteran's acts of ingesting ethylene glycol were bona fide 
suicide attempts, not just gestures.  Thus, the determinative 
issue is whether the veteran was of "unsound mind" at the 
time of the suicide attempts.

The Board finds that, based on all the available lay and 
medical evidence, the evidence is in relative equipoise as to 
whether the veteran was "unable to resist" the impulse to 
commit suicide.  As to the first ingestion, there is no 
contemporaneous medical evidence as to the veteran's "state 
of mind" at the time.  The Board further notes that despite 
the conclusionary statements in the service medical records 
as to the veteran's alleged competency and sanity at the time 
of the second ingestion, he still remained confined to a 
psychiatric unit, under observation, and requiring a "pass" 
and escort to leave the ward.  The actual facts, as known, 
reviewed in light of the medical opinions provided by the VA 
and civilian TBI rehabilitation specialists, as to the 
veteran's probable state of mind and probable clinical 
depression at the time based on the record as well as their 
knowledge of the depression, suicidality and decreased 
impulse control experienced by patients who experienced a 
closed head injury like that experienced by the veteran in 
November 1992, leads the Board to conclude that there is 
reasonable doubt as to whether the veteran was of sound mind, 
as defined by 38 C.F.R. §§ 3.302(b) and 3.102, at the time of 
his suicide attempts in February and April 1993.  

Certainly, there is ample evidence in the medical and service 
investigation reports to suggest that the veteran was not 
suicidal at the time of the ingestions and that he was 
mentally responsible, but manipulative and seeking to avoid 
the legal consequences of a pending court martial at the time 
of the ingestions.  However, there is on the other hand, 
evidence that although his treating psychiatrist reported him 
to be nonsuicidal with intact judgment in a memorandum 
coinciding with the date of the April 27 ingestion, the 
psychiatrist also stated the he should continue to be 
monitored, including by mental health providers.  This would 
indicate some psychiatric impairment was recognized at that 
time.  The record is replete with such inconsistencies.

With regard to the postservice medical opinions, obviously 
these examiners did not have personal knowledge of the 
veteran's cognitive and mental status at the time of the 
ingestions.  Some statements of history may be debated; for 
example, the statement that the veteran had no history of 
behavioral problems prior to the November 1992 head injury is 
arguable given the conduct, some admitted such as theft of 
controlled medications, which precipitated the court martial 
charges.  Nevertheless, the post service examiners reviewed 
many of the medical records and they have given credible 
statements linking the ingestions to residuals of the 
November 1992 head injury.

In reaching this conclusion, the Board considered the 
application of the "motive exception" of 38 C.F.R. 
§ 3.302(b)(3).  However, after careful consideration of the 
veteran's medical and apparent legal status at the time of 
the ingestion, the Board does not find such circumstances 
that would lead a rational person to self-destruction.  
Certain of the court-martial charges were recommended to be 
dropped and there is evidence that the principal charge, that 
of rape, was considered questionable.

The Board has reviewed this extensive record and concludes 
that there is reasonable doubt whether the veteran was of 
sound mind, as defined by VA regulation, at the time of his 
bona fide suicide attempts and, further, that the veteran's 
mental unsoundness resulted from the service-connected closed 
head injury incurred in the bicycle accident in November 1992 
and/or from an impaired psychiatric state which occurred in 
service.  Therefore, the disability residual to the veteran's 
ingestion of ethylene glycol in February and April 1993, was 
not the result of "willful misconduct" and was incurred in 
the line of duty.  


ORDER

The disability residual to the veteran's ingestion of 
ethylene glycol in February and April 1993, during active 
duty service, was incurred in the line of duty.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

